                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICAN,
            Plaintiff,

       vs.                                              No. 15-10085-JTM

DANIEL NICHOLSON,
           Defendant.




                             MEMORANDUM AND ORDER


       Counsel for Defendant Daniel Nichols has moved to continue the motions

deadline and the scheduled trial in light of another trial scheduled in a separate

proceeding before the Western District of Missouri. For good cause shown, the court

hereby grants defendant’s request to extend the time for filing pretrial motions in the

present case to December 28, 2018. The hearing date for such motions is continued and

shall be scheduled by separate order.

       The court provisionally denies defendant’s request to continue the trial set for

April 2, 2019. Accommodating counsel with respect to the Missouri trial must be balanced

against other factors, including the interests of the defendant and co-defendants in this

action in a timely trial, the date the charges were filed in this action, and the date this

court set the trial. Without a fuller showing of necessity, the request is denied.
      IT IS ACCORDINGLY ORDERED that defendant’s Motion to Continue (Dkt. 345)

is granted in part and denied in part as provided herein.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
